Name: Council Regulation (EEC) No 1467/86 of 13 May 1986 fixing the minimum price for unginned cotton for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133 /25 COUNCIL REGULATION (EEC) No 1467/86 of 13 May 1986 fixing the minimum price for unginned cotton for the 1986/87 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular paragraphs 8 and 9 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal , and in particular by Protocol 14 thereto , Having regard to Council Regulation (EEC) No 2169/ 81 of 27 July 1981 laying down general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1976/85 (2), and in particular Article 9(1 ) thereof, Having regard to the proposal from the Commission (3), Whereas Article 9 ( 1 ) of Regulation (EEC) No 2169/ 81 provides that the Council shall each year fix a minimum price for unginned cotton ; whereas that price must be fixed so as to guarantee sales for producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting unginned cotton from the production areas to the ginning areas ; Whereas , in order to achieve the abovementioned objectives , this minimum price must be fixed for a well ­ defined standard quality and marketing stage ; Whereas under Articles 68 and 236 of the Act of Accession of Spain and Portugal, a price level identical to that of the common prices has been applied in both countries , HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the minimum price for unginned cotton referred to in Article 9 ( 1 ) of Regu ­ lation (EEC) No 2169/81 shall be 91,23 ECU per 100 kilograms . Article 2 The price referred to in Article 1 shall apply to unginned cotton which meets the criteria referred to in Article 1 of Council Regulation (EEC) No 1466/86 of 13 May 1986 fixing, for the 1986/ 87 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full (4). The said price shall relate to goods at the farm gate . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 21 1 , 31 . 7 . 1981 , p . 2 . O OJ No L 186 , 19 . 7 . 1985 , p . 1 . ( J ) OJ No C 85 , 14 . 4 . 1986 , p . 27 . ( 4 ) See page 24 of this Official Journal .